DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on September 12, 2022. The Examiner has noted that the Applicants are unable to provide references/publications that meet the criteria specified in the Request for information under 37 CFR 1.105 mailed on July 14, 2022. Amendments to claims 1, 14, and 27, made in the Request for Continued Examination (RCE) filed on March 17, 2022 have been entered. Claims 1-3, 5-16, and 18-35 are pending, of which claims 28-33 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 28-33 in their reply to this office action. The statement of reasons for indication of allowable subject matter over prior art was discussed in the Office action mailed on September 3, 2021 and hence not repeated here. The Applicants have not addressed the statements made under “Claim Interpretation” and hence these statements are maintained here. Claims 1-3, 5-16, 18-27, 34 and 35 have been examined. The Claim interpretation, rejections and response to arguments are stated below. 

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claim 27 in this application is given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitations in claim 27 namely “means for storing in a memory, a first portfolio data structure comprising data indicative of at least a subset of a first set of positions entered into by a trading entity in a first set of financial instruments characterized by a first instrument type, the data indicative of each of the first set of positions being initially stored in the first portfolio data structure upon creation of the position; means for storing, in the memory, a second portfolio data structure separate from the first portfolio data structure and comprising data indicative of those of the first set of positions not stored in the first portfolio data structure and data indicative of a second set of positions entered into by the trading entity in a second set of instruments characterized by a second instrument type different from the first instrument type, the data indicative of each of the second set of positions being stored only in the second portfolio data structure; wherein each position of the first and second sets of positions characterized by a plurality of scenarios in which the position is satisfied based on a future event, each scenario of which resultant in one of a gain or loss in value for the trading entity, a combination the first set of positions and a combination of the second sets of positions being each characterized by one of a net gain or loss in value for the trading entity, a combination of the net gain or loss in value for the first and second sets of positions forming a total gain or loss in value for the trading entity; wherein only the data indicative of any of the first set of positions may be transferred between the first portfolio data structure and the second 107portfolio data structure; means for executing direct memory management to pre-allocate and arrange at least a portion of the memory for a not-as-of-yet-generated plurality of first and second hypothetical portfolio data sets; and 	means for generating, after pre-allocation and arrangement of at least the portion of the memory and iteratively, each of a plurality of first and second hypothetical portfolio data sets, based on the first and second portfolio data structures, by, upon each iteration, varying which data indicative of a subset of the first set of positions are included in the first hypothetical portfolio data set, a remainder of the first set of positions being included in the second hypothetical portfolio data set which also include data indicative of the second set of positions, and communicating the generated first hypothetical portfolio data set to a first margin calculator coupled with the processor and communicating the second hypothetical portfolio data set to a second margin calculator coupled with the processor; means for performing a first set of processing steps to compute a first approximate net gain or loss value for each of the first hypothetical portfolio data sets based on the data therein according to a first algorithm, wherein the first set of processing steps comprises a first subset of processing steps which are only performed once for all of the first hypothetical portfolio data sets generated by the optimizer and a second subset of processing steps which are performed for each of the first hypothetical portfolio data sets; means for performing a second set of processing steps to compute a second approximate net gain or loss value for each of the second hypothetical portfolio data sets based on the data therein according to a second algorithm different from the first algorithm, wherein the second set of processing steps comprises a first subset of processing steps which are only performed once for all of the second hypothetical portfolio data sets generated by the optimizer and a second subset of processing steps which are performed for each of the second hypothetical portfolio data sets; and means for calculating, for each iteration of the first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value based on the first and second approximate net gain or loss values 108generated by the first and second margin calculators, until the combined hypothetical total gain or loss value calculated for a given iteration is determined to be a minimum of the combined hypothetical total gain or loss value calculated for all of the iterations” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means for" without reciting sufficient structure to achieve the function. Also, the generic placeholder is not preceded by a structural modifier.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 27 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the corresponding structures for the “means for” limitations in the claim have not been adequately described in the specification. If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-3, 5-16, 18-27, 34 and 35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Applicants’ invention relates to reducing, minimizing or otherwise optimizing margin requirements for a trader having both an interest rate (IR) futures and over-the-counter (OTC) interest rate swaps (IRS) accounts by efficiently allocating IR futures across both accounts (See Abstract and also Paragraph [0020] of the Specification). The claim(s) recite(s) a method of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value, which is considered a judicial exception because it falls under the categories of Mathematical Concepts (mathematical relationships, mathematical formulas or equations, and/or mathematical calculations) and also Certain of Methods of organizing human activity such as fundamental economic practice (mitigating risk) and commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 14 is directed to a process. 
	Step 2A – Prong One: The limitations of “storing by a processor in a memory coupled therewith, a first portfolio data structure comprising data indicative of at least a subset of a first set of positions entered into by a trading entity in a first set of financial instruments characterized by a first instrument type, the data indicative of each of the first set of positions being initially stored in the first portfolio data structure upon creation of the position; storing, by the processor in the memory, a second portfolio data structure separate from the first portfolio data structure and comprising data indicative of those of the first set of positions not stored in the first portfolio data structure and data indicative of a second set of positions entered into by the trading entity in a second set of instruments 103characterized by a second instrument type different from the first instrument type, the data indicative of each of the second set of positions being stored only in the second portfolio data structure; wherein each position of the first and second sets of positions characterized by a plurality of scenarios in which the position is satisfied based on a future event, each scenario of which resultant in one of a gain or loss in value for the trading entity, a combination the first set of positions and a combination of the second sets of positions being each characterized by one of a net gain or loss in value for the trading entity, a combination of the net gain or loss in value for the first and second sets of positions forming a total gain or loss in value for the trading entity; wherein only the data indicative of any of the first set of positions may be transferred between the first portfolio data structure and the second portfolio data structure; executing direct memory management to pre-allocate and arrange at least a portion of the memory for a not-as-of-yet-generated plurality of first and second hypothetical portfolio data sets; and generating, after pre-allocation and arrangement of at least the portion of the memory and iteratively by the processor, each of a plurality of first and second hypothetical portfolio data sets, based on the first and second portfolio data structures, by, upon each iteration, varying which data indicative of a subset of the first set of positions are included in the first hypothetical portfolio data set, a remainder of the first set of positions being included in the second hypothetical portfolio data set which also include data indicative of the second set of positions, and communicating the generated first hypothetical portfolio data set to a first margin calculator coupled with the processor and communicating the second hypothetical portfolio data set to a second margin calculator coupled with the processor; performing, by the first margin calculator, a first set of processing steps to compute a first approximate net gain or loss value for each of the first hypothetical portfolio data sets based on the data therein according to a first algorithm, wherein the first set of processing steps comprises a first subset of processing steps which are only performed once for all of the first hypothetical portfolio data sets generated by the processor and a second 104subset of processing steps which are performed for each of the first hypothetical portfolio data sets; performing, by the second margin calculator, a second set of processing steps to compute a second approximate net gain or loss value for each of the second hypothetical portfolio data sets based on the data therein according to a second algorithm different from the first algorithm, wherein the second set of processing steps comprises a first subset of processing steps which are only performed once for all of the second hypothetical portfolio data sets generated by the processor and a second subset of processing steps which are performed for each of the second hypothetical portfolio data sets; and calculating, by the processor, for each iteration of the first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value based on the first and second approximate net gain or loss values generated by the first and second margin calculators, until the combined hypothetical total gain or loss value calculated for a given iteration is determined to be a minimum of the combined hypothetical total gain or loss value calculated for all of the iterations” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers categories of Mathematical Concepts and also Certain of Methods of organizing human activity such as fundamental economic practice and commercial or legal interactions. Total gain or loss value calculated on an iterative basis and optimizing margin requirements is essentially making mathematical calculations using mathematical relationships, and formulas. Reducing, minimizing or otherwise optimizing margin requirements for a trader having both an interest rate (IR) futures and over-the-counter (OTC) interest rate swaps (IRS) accounts is mitigating risk which is a fundamental economic practice. Optimizing margin requirements for a trader is essentially fulfilling agreements in commercial or legal interactions. That is, other than, a processor, a memory, margin calculators and an optimizer, nothing in the claim precludes the steps from being performed as a Mathematical Concept and as a Method of organizing human activity. The margin calculators and an optimizer are broadly interpreted to include generic software suitably programmed to perform the associated functions. The memory is broadly interpreted to include generic memory (database) for storing information. The processor may be one or more general purpose processors suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Mathematical Concepts and Methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mathematical Concepts and Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, a memory, margin calculators and an optimizer to perform all the steps. A plain reading of Figures 1-3 and 5 and associated descriptions in at least paragraphs [0057], [0081] – [0082], [0197] – [0198], and [0204] – [0212] reveals that a system comprising a memory and a general-purpose processor suitably programmed is used execute the claimed steps. The memory comprises generic memory devices. The margin calculators and an optimizer are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 14 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 14 is not patent eligible. Independent claims 1 and 27 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-26, 34 and 35 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2 and 15, the steps “wherein the first instrument type comprises a futures contract listed via an electronic trading system and the second instrument type comprises an over the counter swap” under the broadest reasonable interpretation, are further refinements of Mathematical Concepts and Methods of organizing human activity because these steps describe the data used in the underlying process.  
	In claims 3-10 and 16-23, the steps “wherein the optimizer comprises a differential evolution optimizer; wherein the first margin calculator comprises an algorithm which approximates a Standard Portfolio Analysis of Risk (SPAN) model; wherein the second margin calculator comprises an algorithm which approximates a Historical Value at Risk (HVAR) model; wherein the optimizer is further operative, upon the determination of the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations, to generate a set of transactions which, when executed, alter the data stored in the first and second portfolio data structures to be in accordance with the first and second hypothetical portfolio data set which resulted in the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations; wherein the set of transactions comprise a set of Financial Information eXchange (FIX) transaction messages which may be submitted to an electronic trading system; wherein the optimizer is further operative, upon the determination of the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations, to execute a set of transactions which alter the data stored in the first and second portfolio data structures to be in accordance with the first and second hypothetical portfolio data set 102which resulted in the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations; wherein the optimizer is coupled with a user interface and is further operative to present data indicative of each of first and second hypothetical portfolio data sets and resultant combined hypothetical total gain or loss value, the first and second hypothetical portfolio data sets which resulted in the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations, the minimum of the combined hypothetical total gain or loss value calculated for all of the iterations, or a combination thereof” under the broadest reasonable interpretation, are further refinement of Mathematical Concepts and Methods of organizing human activity because these steps describe the type of software and the associate functions used in the underlying process.  
	In claims 11-13 and 24-26, the steps “wherein the optimizer is executed at the end of a trading session based on the first and second portfolio data structures resulting therefrom; wherein the optimizer is executed prior to computation and collection of variation margin by an electronic trading system; wherein the optimizer is implemented as a standalone computer program” under the broadest reasonable interpretation, are further refinement of Mathematical Concepts and Methods of organizing human activity because these steps describe the type of software and/or intermediate steps of the underlying process. 
	In claims 34 and 35, the steps “wherein the optimizer is operative to execute without reliance on a gradient descent algorithm, to avoid identification of a local minimum as 12Application Serial No. 17/076,154LSK Ref. No. 004672-20012A-US a global minimum, and to operate when in the plurality of scenarios includes 20 or fewer scenarios; wherein the processor executes without reliance on a gradient descent algorithm, avoids identification of a local minimum as a global minimum, and operates when in the plurality of scenarios includes 20 or fewer scenarios” under the broadest reasonable interpretation, are further refinement of Mathematical Concepts and Methods of organizing human activity because these steps describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
6.	In response to Applicants arguments on pages 16-27 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	Response to Applicant’s arguments regarding Step 2A – prong one: 
Applicants’ invention relates to reducing, minimizing or otherwise optimizing margin requirements for a trader having both an interest rate (IR) futures and over-the-counter (OTC) interest rate swaps (IRS) accounts by efficiently allocating IR futures across both accounts (See Abstract and also Paragraph [0020] of the Specification). The claim(s) recite(s) a method of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value, which is considered a judicial exception because it falls under the categories of Mathematical Concepts and also Certain of Methods of organizing human activity such as fundamental economic practice and commercial or legal interactions as discussed in the rejection. The steps of the claims, when considered collectively as an ordered combination, recite the overall abstract idea of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value. Hence, the claims recite an abstract idea. 
Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value” in general, but also the specific type of “calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value”. And that the present claims do not preempt the field of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". Therefore, Applicant’s arguments are not persuasive. 
Response to Applicant’s arguments regarding Step 2A – prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-3 and 5 and associated descriptions in at least paragraphs [0057], [0081] – [0082], [0197] – [0198], and [0204] – [0212] reveals that a system comprising a memory and a general-purpose processor suitably programmed is used execute the claimed steps. The memory comprises generic memory devices. The margin calculators and an optimizer are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Using a two-phase protocol in which the second phase includes excludes repetition of certain functions is a business decision and not a technological decision. Also, use of direct memory access to reduce the computational expense relative to performing memory allocation by the processor at the time of optimizer execution is not a new concept. (See Hounsell et al. (US Pub. 2016/0092980 A1 at least Paragraphs [003], [0094] – [0096], and [0104] – [0106]. The Applicants are merely using this known generic feature to apply their abstract idea. The steps of the claims, considered collectively as an ordered combination, may be characterized as an improvement in the abstract idea of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value. The alleged advantages such as “excluding repetition of certain functions, thereby reducing processing overhead in such calculations… reducing the amount of operations, and necessary computing resources, that must be repeatedly performed” are a result of the improvements in the abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the claims are directed to an abstract idea. 
	Response to Applicant’s arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible.
	The limitations in the claims and those recited on pages 22-24 such as “storing by a processor in a memory coupled therewith, a first portfolio data structure comprising data indicative of at least a subset of a first set of positions entered into by a trading entity in a first set of financial instruments characterized by a first instrument type….. until the combined hypothetical total gain or loss value calculated for a given iteration is determined to be a minimum of the combined hypothetical total gain or loss value calculated for all of the iterations” may at best be characterized as an improvement in the overall abstract idea of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value. The alleged advantages such as “excluding repetition of certain functions, thereby reducing processing overhead in such calculations… reducing the amount of operations, and necessary computing resources, that must be repeatedly performed” are a result of the improvements in the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). As discussed earlier the features such as “separating the analysis into multiple phases - one that preforms these initializations and another which excludes them, thereby reducing processing load dedicated to repetition of these initial operations” is well known feature (discussed earlier) as taught by Hounsell et al. (US Pub. 2016/0092980 A1. Unlike Enfish and/or Bascom (where the inventions resulted in improvements in technology), the Applicant’s invention may at best be characterized as an improvement in the abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
In response to Applicant’s arguments based on the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a processor, a memory, margin calculators and an optimizer to perform all the steps. A plain reading of Figures 1-3 and 5 and associated descriptions in at least paragraphs [0057], [0081] – [0082], [0197] – [0198], and [0204] – [0212] reveals that a system comprising a memory and a general-purpose processor suitably programmed is used execute the claimed steps. The memory comprises generic memory devices. The margin calculators and an optimizer are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Also, using a two-phase protocol in which the second phase includes excludes repetition of certain functions is a business decision and not a technological decision. Also, use of direct memory access to reduce the computational expense relative to performing memory allocation by the processor at the time of optimizer execution is not a new concept. (See Hounsell et al. (US Pub. 2016/0092980 A1 at least Paragraphs [003], [0094] – [0096], and [0104] – [0106]. The Applicants are merely using this known generic feature to apply their abstract idea. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed (using margin calculators and an optimizer), may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. The computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” of the system is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract business decisions relating to “iteratively generating each of a plurality of first and second hypothetical portfolio data sets, …. performing a first and second set of processing steps to compute a first and second approximate net gain or loss value for each of the first hypothetical portfolio data sets based on the data and certain criteria…. calculating, for each iteration of the first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value until a minimum of the combined hypothetical total gain or loss value calculated for all of the iterations is determined” in the context of calculating for each iteration of a first and second hypothetical portfolio data sets a combined hypothetical total gain or loss value, for which a computer is used as a tool in its ordinary capacity. The computer system is merely a platform on which the abstract idea is implemented. Hence, Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Ayres et al. (US Pub. 2009/0018969 A1) discloses a computer system comprising: (a) a computer component that receives data identifying a person's investing goals, current savings, and risk tolerance; (b) a database that stores the data identifying a person's investing goals, current savings, and risk tolerance and further stores data describing margin rates, stock returns, and bond returns; (c) a computer component that calculates a utility function and identifies a probability distribution of returns that is most optimal for the person, based on the data identifying the person's investing goals and risk tolerance; and (d) a computer component that calculates one or more investment targets for the person based on application of the utility function to the data describing margin rates, stock returns, and bond returns. Other aspects and embodiments of the invention comprise related methods and software. 
	(b) Hounsell et al. (US Pub. 2016/0092980 A1) discloses an optimization Server reduces M×N iteration space using various techniques to enhance computer performance by improving computer runtime and memory usage. The Optimization Server determines an aggregate combination of bids that results in high proceeds on individual assets of a portfolio subject to minimum and maximum constraints imposed by a bidder across a plurality of individual asset bids. The Optimization Server stores in a memory a portfolio array including M number of elements. Each portfolio array element corresponds to a bid array of bids on the plurality of individual assets of the portfolio. Each bid array includes N number of elements and each bid array element corresponds to a bid amount on one of the plurality of individual assets in the portfolio. The bid array also includes a corresponding minimum constraint and a corresponding maximum constraint across all of the individual as set-level bids placed on the portfolio.
	 
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


October 4, 2022